Sykes, J.,
delivered the opinion of the court.
The appellant, who was plaintiff in the circuit court, instituted suit against Eoss A. Collins fo.r about seven thousand dollars as actual and punitory damages alleging in his declaration, in substance, that Eoss A. Collins, as Attorney General, without authority of law, without probable causé, willfully and maliciously instituted suit- in the name of the state of Mississippi, ex rel. Eoss A. Collins, Attorney General against John H. Semmes and others, to enjoin the defendants from doing some work in the repairing of the Old Capitol, alleged in the bill to have been contrary to the plans and specification adopted for the doing of this work. To the declaration the pleadings in the injunction suit are made exhibits. It appears from these exhibits that the injunction suit was brought at the instance and request of two of the members' of the Capitol Commission. This injunction suit was, by the chancery court of Hinds county, decided adversely to the state and *276appealed to this court. Upon motion this appeal was dismissed. The facts relating to this injunction suit are fully set forth in the report of this case in 118 Miss. 469, 78 So. 625.
In the instant case, thé defendant demurred to the declaration, and the „ demurrer was sustained and the suit dismissed. From which judgment this appeal is prosecuted.
Under section 191, Code of 1906, section 3479, Hemingway’s Code, the attorney general is authorized at the request of a state officer to prosecute any suit on a contract in which the state' is interested, upon a breach thereof. Under this section, the Attorney General was authorized to institute and prosecute this suit at the request of any member of this commission. He therefore did not act without authority of law. Whether or not he acted willfully or maliciously would make no difference. " As is well stated in the conclusion of the opinion in the case of Spalding v. Vilas, 161 U. S. 483, 16 Sup. Ct. 631, 40 L. Ed. 780:
“But if he acts having authority, his conduct cannot-be made the foundation of a suit against him personally for damages, even if the circumstances show that he is not disagreeably impressed by the fact that his action injuriously affects the claims of particular individuals. . . . The motive that impelled him to do that of which the plaintiff complains is therefore wholly immaterial.'’ ’
The judgment of the lower court is affirmed.

Affirmed.